Citation Nr: 1018993	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1966 
to December 1968 and from May 1970 to February 1977.

The Veteran died in October 1998.  The appellant is his 
surviving spouse.

In a February 2002 determination, the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied service connection for the cause of the Veteran's 
death.  The appellant was notified of this decision and did 
not perfect a timely appeal.

This matter comes to the Board on appeal from a June 2006 
rating decision by the Seattle RO, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.

In March 2010, the appellant testified at a Travel Board 
hearing before the undersigned.  A transcript is associated 
with the claims folder.  

The appellant, through her representative, indicated at the 
hearing that there were additional records that she wanted to 
submit.  The record was held open for a period of 30 days to 
afford the appellant an opportunity to submit these records.  
Shortly thereafter, the appellant's representative submitted 
a packet of records that was associated with the claims file, 
including internet information, medical treatise information, 
copies of service treatment records, and a detailed argument 
from the appellant's representative.  In an April 2010 
statement, the appellant's representative submitted a waiver 
of RO jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a February 2002 determination, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death; although notified of the denial, the 
appellant did not initiate an appeal.

3.  New evidence associated with the claims file since the 
February 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the Veteran's death, or 
raises a reasonable possibility of substantiating the claim 
for service connection for the cause of the Veteran's death.
  

CONCLUSIONS OF LAW

1.  The February 2002 RO determination that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's February 2002 denial 
is new and material, the criteria for reopening the 
appellant's claim for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, as the Board has reopened the appellant's 
claim of entitlement to service connection for Veteran's 
cause of death and remanded it for further development, no 
additional discussion of VA's duty to notify and assist is 
necessary.

Laws and Regulations

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Factual Background and Analysis

In July 2001, the appellant filed a claim for entitlement to 
service connection for the cause of the Veteran's death.

In a February 2002 determination, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The RO indicated that requested evidence 
concerning the appellant's marriage to the Veteran and the 
relationship between the Veteran's cause of death and service 
had not been received. 

Although notified of the February 2002 denial, the appellant 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The appellant attempted to reopen her claim for entitlement 
to service connection for the Veteran's cause of death in 
August 2004.  This appeal arises from the RO's June 2006 
rating decision which reopened and denied that the 
appellant's claim. 

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Evidence added to the claims file since the February 2002 
denial includes statements from the appellant and her 
representative, a September 1996 statement from the Veteran, 
lay statements from members of the Veteran's family, service 
personnel records, copies of service treatment records, an 
altered death certificate, an October 1996 Board Remand for 
another veteran, VA treatment records dated from 1995 to 
1998, internet information, medical treatise evidence, and a 
March 2010 hearing transcript.

As an initial matter, copies of service treatment records, 
the altered death certificate, assorted VA treatment records, 
and the Veteran's September 1996 statement are not considered 
"new" and are duplicative of evidence previously considered 
by the RO in the February 2002 decision.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the February 2002 
determination, and is not cumulative or duplicative of 
evidence previously considered.  

In statements dated in December 2005, January 2006, and July 
2006, the appellant and members of the Veteran's family 
provided detailed information about the appellant's marriage 
to the Veteran, including living arrangements, separation, 
the Veteran's terminal illness, and financial assistance.  In 
the June 2006 rating decision, the RO indicated that the 
submitted evidence showed the appellant was indeed the 
Veteran's widow.  

In July 2007, the appellant submitted a February 1997 letter 
from the Veteran.  The Veteran indicated that he had been 
diagnosed with chronic lymphocytic leukemia (CLL) and that 
its origin had been traced back to his military days working 
with radiation material. 

VA treatment records dated from 1997 to October 1998 detailed 
continued treatment for CLL. 

In multiple written statements as well as during the March 
2010 hearing, the appellant has contended that CLL, the 
immediate cause of Veteran's death, was incurred in or 
aggravated by his active military service.  More 
specifically, she alleged that radiation exposure during an 
in-service surgical procedure caused the Veteran to develop 
CLL.

In April 2010, the appellant's representative submitted a 
large packet of evidence t be associated with the claims 
file.  Service personnel records detailed that his military 
occupational specialty (MOS) was Telecommunication Center 
Specialist.  Medical treatise evidence discussed the signs 
and symptoms of leukemia and CLL as well as radiation 
therapy.  It was indicated that leukemia was a rare 
complication of chemotherapy or radiation therapy on other 
cancers.  Fulguration was defined as a procedure to destroy 
tissue (such as a tumor) using an electrical current.  The 
appellant's representative also submitted information 
concerning differential power analysis, a powerful tool that 
allows cryptanalysts to extract secret keys and compromise 
security of semiconductors and tamper-resistant devices by 
analyzing their power consumption.  

In an April 2010 statement, the appellant's representative 
contended that evidence of record showed the Veteran was 
exposed to radiation during an in-service surgical procedure.  
He further reported that service treatment records showed 
findings of shortness of breath, weight loss, and infection, 
all symptoms of CLL, at separation from service in 1977.

This evidence is "material", as it constitutes evidence 
which, by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claim, i.e., recognition of the appellant as 
the Veteran's surviving spouse as well as an indication of a 
medical relationship between the claimed CLL and events 
during active service.  Consequently, this evidence raises a 
reasonable possibility of substantiating the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for entitlement to service 
connection for Veteran's cause of death are met.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for the cause of the Veteran's death is warranted.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation (DIC) to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009).  In a claim where service 
connection was not established for the fatal disability prior 
to the death of the veteran, the initial inquiry is to 
determine whether the fatal disorder had been incurred in or 
aggravated by service.  The Board must determine whether the 
fatal disorder should have been service-connected.  38 C.F.R. 
§ 3.312 (2009).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if a 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  38 C.F.R. §§ 3.307, 3.309 (2009).  The diseases 
listed in 38 C.F.R. 3.309(d) are ones in which the VA 
Secretary has determined that a positive association with 
radiation exposure exists.  Diseases presumptively service 
connected for radiation-exposed veterans under the provisions 
of 38 C.F.R. § 3.309(d)(2) do not include CLL.  38 C.F.R. § 
3.309(d) (2009).

Service connection may also be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease), if the VA Undersecretary for Benefits determines 
that a relationship, in fact, exists between the disease and 
the veteran's radiation exposure in service.

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  However, the term 
"radiogenic disease" includes all forms of leukemia, except 
chronic lymphatic (lymphocytic) leukemia.  38 C.F.R. § 
3.311(b)(2). 

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2009).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2009).

The Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Direct service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994); see also Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Veteran's service treatment records are void of any 
complaints, treatment, or diagnosis of CLL.  Clinical records 
dated in December 1975 reflected that the Veteran had very 
large anal warts.  The Veteran underwent surgical excision of 
anal and scrotal warts in January 1976.  A January 1976 
pathological report revealed a micro diagnosis of condyloma 
accuminata of the perianal and scrotal skin.  A December 1976 
treatment note listed a provisional diagnosis of condyloma 
accuminata.  The examiner indicated that the Veteran should 
have a consultation and possible therapy by the surgical 
department for his rather extensive perianal warts.  A 
January 1977 narrative summary detailed that the Veteran had 
anal condylomata acuminata since 1971, had them cauterized in 
1976, and that they had recurred.  The examiner listed a 
final diagnosis of condylomata acuminata of the perianal and 
scrotal area.  The Veteran underwent general anesthesia as 
well as excision and fulguration of condylomata acuminata.  
In his January 1977 separation examination report, the 
Veteran was noted to have healing areas of condylomata 
acuminata.  A Report of Medical History dated in January 1997 
showed complaints of shortness of breath.  Service personnel 
records detailed that his military occupational specialty 
(MOS) was Telecommunication Center Specialist.  

A post-service private treatment record dated in February 
1978 detailed continued treatment for condyloma acuminatum in 
the peri-rectal area.  The Veteran was treated with repeated 
application of Podophyllum 20% and tincture of Benzoine.

In a September 1996 statement, the Veteran asserted that his 
doctor informed him that CLL can only be linked to in-service 
radiation exposure.  He indicated that he had surgery twice 
during service due to reaction from radiation exposure.  He 
further detailed that he was exposed to radiation due to key 
cards on cryto mach that leaked or due to leaking modums in 
the communication room. 

VA treatment records dated in May 1997 showed a diagnosis of 
CLL (stage 0).  VA hospital admission reports dated in 
December 1997, February 1998, and October 1998 reflected that 
the Veteran was treated for CLL and complications of CLL.  
Additional VA treatment notes dated from 1997 to October 1998 
detailed continued treatment for CLL. 

The Veteran's death certificate lists the immediate cause of 
his death in October 1998 as sepsis due to, or as a 
consequence of bronchopneumonia due to, or as a consequence 
of chronic lymphocytic leukemia.

At the time of his death, the Veteran was service-connected 
for condyloma acuminatum, rated as noncompensable (zero 
percent) disabling.

In multiple written statements as well as during the March 
2010 hearing, the appellant has contended that CLL, the 
immediate cause of Veteran's death, was incurred in or 
aggravated by his active military service.  More 
specifically, she alleged that radiation exposure during an 
in-service surgical procedure caused the Veteran to develop 
CLL.

In April 2010, the appellant's representative submitted a 
large packet of evidence.  Additional service personnel 
records detailed that his military occupational specialty 
(MOS) was Communication Center Specialist and Shift 
Supervisor.  Medical treatise evidence discussed the signs 
and symptoms of leukemia and CLL as well as radiation 
therapy.  It was indicated that leukemia was a rare 
complication of chemotherapy or radiation therapy on other 
cancers.  Fulguration was defined as a procedure to destroy 
tissue (such as a tumor) using an electrical current.  The 
appellant's representative also submitted information 
concerning differential power analysis, a powerful tool that 
allows cryptanalysts to extract secret keys and compromise 
security of semiconductors and tamper-resistant devices by 
analyzing their power consumption.  

In an April 2010 statement, the appellant's representative 
contended that evidence of record showed the Veteran was 
exposed to radiation during an in-service surgical procedure.  
He further reported that service treatment records showed 
findings of shortness of breath, weight loss, and infection, 
all symptoms of CLL, at separation in 1977.

In light of the cumulative record discussed above, the Board 
has determined that a medical opinion is needed to determine 
the etiology of the Veteran's cause of death and whether it 
was incurred in or aggravated by active service.  DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The claims file reflects that the Veteran has received 
repeated inpatient medical treatment for CLL from the VA 
Medical Center (VAMC) in Shreveport, Louisiana in December 
1997, February 1998, and October 1998 (the Veteran's final 
hospitalization).  Records from these VA hospitalizations 
have not been obtained and associated with the Veteran's 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Additionally, as indicated previously, the VCAA and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the context of a 
claim for DIC benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 
5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 (2007).  The appellant 
has not yet been provided notice consistent with Hupp.  
Therefore, on remand, she should be provided with proper VCAA 
notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes (1) a 
statement of the condition(s) for which 
the Veteran was service-connected at the 
time of his death (condyloma acuminatum); 
(2) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected in accordance with 
Hupp, supra.

2.  The AMC/RO should contact the 
appellant and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated the Veteran for CLL from 
February 1977 to October 1998.  Of 
particular interest are any outstanding 
VA records of evaluation and/or inpatient 
treatment of the Veteran's CLL, at the 
Shreveport VAMC in December 1997, 
February 1998, and October 1998.  

After the appellant has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
included in the file.  The appellant and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow her an opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, to 
obtain the Veteran's complete service 
personnel records for his periods of his 
active service from January 1966 to 
December 1968 and from May 1970 to 
February 1977.  In requesting these 
records, the AMC/RO should follow the 
current procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  The 
AMC/RO is reminded that it should 
continue efforts to procure the Veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
folder.

4.  Thereafter, the Veteran's claims 
files should be reviewed by a VA 
physician, preferably an oncologist, for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran's cause of death (sepsis due to, 
or as a consequence of bronchopneumonia 
due to, or as a consequence of chronic 
lymphocytic leukemia) had its onset in or 
was incurred in or aggravated by active 
service, to include possible radiation 
exposure during in-service surgical 
procedures.  A complete rationale for all 
opinions expressed, should be set forth 
in the medical opinion.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review of the case.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


